Citation Nr: 1128121	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-36 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left rotator cuff repair, claimed with convalescence needed under 38 C.F.R. § 4.30, to include as secondary to left shoulder girdle myofascial pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder girdle myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of entitlement to total disability based upon individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2006, the Veteran filed a claim for service connection for a left shoulder disorder, and stated that he was treated for shoulder pain while stationed in Fort Bragg in service.  He is currently service connected for left shoulder girdle myofascial pain syndrome and evaluated under Diagnostic Code 5304 (muscle group IV disability).  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011)

On the Veteran's September 1973 entrance examination, he noted a history of back pain, which he described as "occasional...upper back pain."  On physical examination, his spine was noted to appear normal.  Service treatment records contain a note from February 1974 where the Veteran complained of back pain located between his shoulder blades.  In April 1974, he complained of left upper back pain for the past two years, which was aggravated by lifting heavy objects.  He had mild tenderness to the left supraclavicular region just at the top of the scapula.  In May 1974, he complained of back and left shoulder pain.  He was noted to have negative x-rays, but continued to complain of constant pain.  

In December 1975, the Veteran underwent a VA examination, where he complained of overall pain.  X-rays of his left shoulder did not reveal a bone or joint abnormality.  He was noted to have an ovid metallic foreign body situated in the soft tissues of his left axilla.  Physical examination of his shoulders noted identical range of motion and excellent musculature of the shoulders and back.

During a January 2002 VA pension examination, the Veteran's shoulders were noted to have identical range of motion, and no atrophy of the muscles in either shoulder was detected.  X-rays, though not of record, were noted to find no abnormality of the left shoulder.

VA treatment records show that the Veteran first began to complain of left shoulder pain in June 2005.  

In June 2006, the Veteran complained of left shoulder pain, present for 10 years, but with an increase in pain in since May 2006.  He denied any precipitating incident.  He noted that his pain was located in the medial scapular area with weakness in the left rhomboids.  

In March 2007, the Veteran was afforded a VA examination regarding his claim for service connection for a left shoulder disorder.  The Veteran described in-service left shoulder pain, and pain between the shoulder blades beginning in service after lifting heavy objects.  He also noted he worked as a cook from his discharge from service until 1998, where he continued to lift heavy objects with his shoulders/arms and with continued intermittent pain in the same location.  On physical examination, he was noted to have a negative drop arm test, and his motor strength was 5/5 on multiple repetitions.  He had tenderness to the medial scapular boarder with trigger point (present on both left and right).  He did not have any focal tenderness around the left joint.  The examiner diagnosed left shoulder girdle myofascial pain syndrome, and provided a positive nexus opinion related his current pain to the pain he felt in service.

In July 2007, the Veteran sought treatment for continued left shoulder pain, which he noted had been consistent since 2004.  He denied an initial trauma, but reported he used to lift heavy loads.  He was tender to palpation over the left trapezius.  He had full range of motion and full strength of the left shoulder.  He had negative Hawkin's and Neer's tests; however, he had a positive apprehension test.  He was assessed with a left upper trapezius trigger point.  In October 2007, he had a hypertonic muscle and band-like soft tissue felt superior to scapula spine of his left shoulder.  Rotator cuff testing (x3) was negative.  Impingement, acromioclavicular joint, biceps and cervical disc disease testing were also negative, although he had a slight decrease in range of motion of the left shoulder.

A private MRI preformed in October 2007 noted a small full thickness tear in the distal supraspinatus tendon.  A November 2007 VA MRI noted marked thickening and elevated signal intensity along the supraspinatus consisted with a high-grade partial tear.  The MRI was otherwise unremarkable.  

Notably, the record contains records from the VA Brooklyn Harbor Healthcare System (HHS) which are of a very poor print quality.  While some are legible, others are not.  A separate printing in the claims file contains records from Brooklyn HHS through October 2007, and again beginning in December 2009.  Records subsequent to October 2007 and prior to December 2009 should be re-printed (legibly) and associated with the claims file.

One such partially legible treatment record from Brooklyn HHS from March 2008 noted pain in the left shoulder chronically secondary to an injury in the past.  Another from April 2008 noted a history of left shoulder pain starting in 1999, and subsequent to an undescribed injury.  In May 2008, examination of the Veteran showed positive Hawkin's and Neer's tests.

A June 2008 MRI again noted the tear, but also noted degenerative changes in the left acromioclavicular joint.  The examiner noted the Veteran had mild thickening and increased signal intensity within the distal subscapularis tendon consistent with tendinopathy and/or a partial tear.

The Veteran underwent left shoulder rotator cuff tear repair and arthroscopy in July 2008.

In February 2009, the Veteran was afforded a VA muscle examination.  He reported he had pain in the anterior shoulder in the area of the subdeltoid bursa.  When prompted he also indicated he had pain between his shoulder blades.  The examiner noted that the muscle groups associated with the myofascial pain syndrome were muscle group IV (which the examiner describes as the shoulder girdle muscle group) and XX (which the examiner describes as the thoracic paraspinals muscle group).  The examiner noted that he could not opine without resort to mere speculation whether the Veteran's left rotator cuff tear and subsequent surgery were related to his myofascial pain syndrome, as there was no MRI at the time of his in-service injury to show if there was a rotator cuff injury.  The examiner went on to note that subsequent to service, the Veteran did not have rotator cuff pain, and he had full range of motion of his left shoulder.  He also reported posterior left shoulder pain for years, and only recently did he complain of anterior and lateral shoulder pain.  While the examiner stated that he could not determine if the rotator cuff tear was related to the myofascial pain syndrome without resorting to mere speculation, he only provided negative nexus rationale information, and did not provide any hint as to how the myofascial pain may have caused or aggravated a rotator cuff tear.  Since the question cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).

As additional medical evidence has been added to the claims file, including an MRI showing additional shoulder disorders and a positive nexus opinion (without a rationale), the Veteran should be scheduled for an additional VA examination(s).  The examiner should be requested to address each shoulder disorder.  

A December 2009 addendum contains a statement that the Veteran's rotator cuff tear is secondary to repeat heavy lifting during service.  It is unclear if the physician was repeating the Veteran's provided history or providing a positive nexus opinion; however, there is no rationale for the statement.  Also in December 2009, the Veteran was diagnosed with cervical radiculopathy.

A January 2010 VA treatment note suggests the Veteran does not suffer from myofascial pain syndrome, and that his examination was consistent with rotator cuff dysfunction and degenerative changes of the cervical spine.  An MRI from January 2010 revealed mild partial thickness articular surface tear, with mild delamination of the supraspinatus tendon and mild supraspinatus tendinosis and trace subacromial subdeltoid bursitis.

In July 2010, the Veteran submitted a written statement from (seemingly) a medical professional.  The statement is handwritten and difficult to read but contains a positive nexus opinion between the Veteran's rotator cuff tear and his myofascial pain syndrome of the left shoulder.  The signature is illegible, but the address provided is that of the Brooklyn HHS, and the (probable) physician has indicated he/she works in surgery/orthopedics.  There is no rationale provided for the positive nexus opinion.  On remand, the RO/AMC should ask the Veteran to supply the name of the physician so that the RO/AMC can request a rationale for the opinion, or, in the alternative, the Veteran could submit an additional statement from that examiner, which contains a rationale.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative in reference to a July 2010 statement submitted by a Brooklyn HHS care provider.  Note that the signature of the individual is illegible and the opinion does not contain a rationale.  Request that the Veteran either: (1) provide the AMC/RO with the name of the care provider, or (2) submit an additional statement from the provider with a legible signature, and with a rationale included.  If the Veteran provides the name of the provider, the RO/AMC should contact him/her for a rationale in reference to the July 2010 opinion.

2.  The AMC/RO should reprint legible copies of the Brooklyn HHS treatment records for the time period between October 2007 and December 2009, and associate them with the claims file.  Ongoing treatment records should also be obtained and associated with the claims file.

3.  After completion of the above, the Veteran should be afforded a VA examination by a physician to determine the nature, extent and likely etiology of his left shoulder rotator cuff injury.  All indicated tests and studies are to be performed, and comprehensive pre- and post-service recreational and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims file and the clinical findings of the examination, the examiner should opine as to whether the Veteran's left rotator cuff tear is at least as likely as not (e.g., a 50 percent or greater likelihood) due to injury sustained in service or is otherwise etiologically related to his period of service.  The examiner should also provide an opinion as to whether the Veteran's rotator cuff injury is at least as likely as not due to or permanently aggravated by his service connected left shoulder girdle myofascial pain syndrome.  The examiner should specifically address the July 2010 positive nexus opinion.  For a negative or positive nexus opinion, a rationale must be provided.  If the examiner concludes that he or she cannot render an opinion without resorting to mere speculation without providing a complete rationale for such a conclusion, the examination will be deemed inadequate and the case will be returned for an additional VA examination and opinion.

4.  The Veteran should be afforded a VA muscles examination to evaluate the current nature of his left shoulder girdle myofascial pain syndrome.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand (which has the background information on pages 2-6) must be made available to the examiner performing the examination for review of the case.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Muscles Examination.  The examination must respond to the instructions contained therein.

The examiner must discuss the following two requests and provide detailed, medically reliable bases for each conclusion:

a. Describe the location of all muscles associated with the Veteran's service connected myofascial pain syndrome; and

b. Make a medical evaluation of the symptoms, if any, resulting from myofascial pain syndrome.

5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

